Exhibit 10.4

 



PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT (this "Agreement") is made and entered into as
of June 14, 2016 ("Effective Date"), by and between STORE CAPITAL ACQUISITIONS,
LLC, a Delaware limited liability company ("Purchaser") and MARQUIS REAL ESTATE
HOLDINGS, LLC, a Delaware limited liability company ("Seller"). Except as
otherwise expressly defined herein, capitalized terms will have the meanings set
forth on Exhibit A attached hereto and incorporated herein by this reference.
For and in consideration of the mutual covenants and promises hereinafter set
forth, the parties hereby mutually covenant and agree as follows:

 

ARTICLE I

 

PURCHASE OF PROPERTIES

 

Section 1.01. Agreement to Purchase. Purchaser agrees to purchase, and Seller
agrees to sell, in accordance with the terms, conditions and stipulations set
forth in this Agreement (the "Transaction"), all of Seller's right, title and
interest in and to (a) the parcel or parcels of real property, as more
particularly described on Exhibit B attached hereto (collectively, the "Real
Property"); (b) all mineral, oil and gas rights, water rights, sewer rights and
other utility rights allocated to the Real Property; and (c) all easements,
licenses, privileges and other property interests belonging or appurtenant to
the Real Property (all of the foregoing items in clauses (a) through (c) above,
now or hereafter existing, individually, a "Property", and collectively, the
"Properties"). Purchaser and Seller acknowledge and agree that this Agreement
and the terms "Properties" shall not include (1) any and all improvements on the
Real Property; or (ii) any and all fixtures related to the improvements on the
Real Property (collectively, the "Improvements"); or (iii) any personal property
of Seller, including without limitation, equipment, machinery, tools and
inventory. The parties acknowledge and agree that (i) fee title to the Calhoun
Property is currently owned by a third party ("Current Owner"); (ii)
simultaneously with this Transaction, Seller will exercise its option to
purchase the Calhoun Property from the Current Owner; (iii) the obligations of
Seller under this Agreement with respect to the Calhoun Property may be
satisfied by Current Owner; and (iv) unless otherwise mutually agreed by Seller
and Purchaser, Seller shall designate or nominate Purchaser to take title to the
Calhoun Property simultaneous with this Closing.

 

Section 1.02. Purchase Price. The aggregate purchase price to be paid by
Purchaser to Seller for the Properties is $644,479.00 (the "Purchase Price").
The Purchase Price shall be paid by Purchaser in immediately available federal
funds at Closing.

 

Section 1.03. Lease of Properties. On or before the Closing Date, Lessee and
Purchaser shall agree upon the Master Lease Agreement, pursuant to which
Purchaser shall lease the Properties to Lessee, at the rent and pursuant to the
terms and conditions contained therein (the "Lease"). At Closing, Lessee will
enter into a separate lease (in form and substance substantially similar to the
Lease) (the "Property and Improvements Lease"), whereby Lessee will sublease (i)
the Properties and the Improvements to Guarantor (the "Sublessee"). The monthly
rent due under the Property and Improvements Lease shall in the aggregate be an
amount in excess of the monthly payments due under the Lease and the Loan
Documents, which amount shall be agreed upon by Lessee and Purchaser.

 

 



 1 

 

 

 

Section 1.04. Mortgage Loan. At Closing, Purchaser or an Affiliate of Purchaser
(the "Lender") shall fund a mortgage loan to Lessee in the aggregate amount of
$9,355,521.00 (the "Mortgage Loan") pursuant to the terms and conditions of the
Loan Agreement. The Mortgage Loan will be (i) evidenced by customary financing
documents, including without limitation, the Loan Agreement, a Promissory Note,
Mortgages or Deeds of Trust, an Assignment of Leases and Rents, Pledge Agreement
and such other documents as are reasonably requested by Purchaser, (ii)
guaranteed by Guarantor, (iii) secured by a first priority lien on the
Improvements, and (iv) secured by a pledge agreement relating to 100% of the
ownership interests in Lessee (collectively, the "Loan Documents"), with all
said Loan Documents to be in form and substance reasonably satisfactory to
Lender and Lessee.

 

Section 1.05. Prorations. In view of the subsequent lease of the Properties to
Lessee pursuant to the Lease and Lessee's obligations thereunder, there shall be
no proration of insurance, taxes, special assessments, utilities or any other
costs related to the Properties between Seller and Purchaser at Closing. All
real and personal property and other applicable taxes and assessments, utilities
and any other charges relating to the Properties which are due and payable on or
prior to the Closing Date shall be paid by Seller at or prior to Closing, and
all other taxes and assessments shall be paid by Lessee in accordance with the
terms of the Lease.

 

Section 1.06. Transaction Costs. Subject to Section 6.02(a) below, whether or
not the Transaction closes, (a) Purchaser shall pay up to $100,000 (the
"Purchaser Cap") towards all Transaction Costs incurred by Seller and Purchaser
in connection with the Transaction, (b) Seller shall be responsible for the
payment of all Transaction Costs in excess of the Purchaser Cap, and (c) Seller
and Purchaser shall each be responsible for the payment of the fees and expenses
of their respective legal counsel, accountants and other professional advisers
("Professional Fees").

 

The provisions of this Section shall survive Closing or termination of this
Agreement for any reason.

 

ARTICLE II

 

DUE DILIGENCE

 

Section 2.01. Title Insurance.

 

(a) Title Commitments and Title Policies. Purchaser shall order owner's title
insurance commitments (collectively, the "Title Commitments") with respect to
the Properties issued by the Title Company, for ALTA Owner's Extended Coverage
Title Insurance Policies, together with any endorsements, that Purchaser may
reasonably require, (ii) ALTA Mortgagee's Extended Coverage Title Insurance
Policies with respect to Purchaser's financing of the acquisition of the
Properties, and (iii) ALTA Mortgagee's Extended Coverage Title Insurance
Policies with respect to the Mortgage Loan, each together with any endorsements,
that Purchaser or its lender may require (collectively, the "Title Policies").
Purchaser shall cause copies of the Title Commitments to be delivered to Seller.
All costs related to the Title Policies, escrow fees and other closing costs
shall be included in Transaction Costs, payable as set forth in Section 1.06.

 

 

 2 

 



 

(b) Title Company. The Title Company is hereby employed by the parties to act as
escrow agent in connection with this Transaction. This Agreement shall be used
as instructions to the Title Company, as escrow agent, which may provide its
standard conditions of acceptance of escrow; provided, however, that in the
event of any inconsistency between such standard conditions of acceptance and
the terms of this Agreement, the terms of this Agreement shall prevail. The
Title Company's receipt of this Agreement and the opening of an escrow pursuant
to this Agreement shall be deemed to constitute conclusive evidence of the Title
Company's agreement to be bound by the terms and conditions of this Agreement
pertaining to the Title Company.

 

(c) Title Company Actions. The Title Company is authorized to pay, from any
funds held by it for each party's respective credit, all amounts necessary to
procure the delivery of any documents and to pay, on behalf of Purchaser and
Seller, all charges and obligations payable by them hereunder, respectively.
Seller and Purchaser will pay all charges payable by them to the Title Company.
The Title Company shall not cause the Transaction to close unless and until it
has received written instructions from Purchaser and Seller to do so. The Title
Company is authorized, in the event any conflicting demand is made upon it
concerning these instructions or the escrow, at its election, to hold any
documents and/or funds deposited hereunder until an action shall be brought in a
court of competent jurisdiction to determine the rights of Seller and Purchaser
or to interplead such documents and/or funds in an action brought in any such
court. Deposit by the Title Company of such documents and funds, after deducting
therefrom its reasonable charges, expenses and attorneys' fees incurred in
connection with any such court action, shall relieve the Title Company of all
further liability and responsibility for such documents and funds.

 

(d) Title Objections.

 

(i) Within seven (7) days after the Purchaser's receipt of both a Title
Commitment and the related Survey for each Property, Purchaser shall notify
Seller in writing of Purchaser's objection to any exceptions or other title
matters shown on any Title Commitment or the related Survey (each, a "Title
Objection"). If any Title Objection is not removed or resolved by Seller to
Purchaser's satisfaction at least five (5) days prior to the Closing Date, then
Purchaser shall have the option, as its sole remedy, upon written notice to
Seller on or before the Closing Date, to (A) terminate this Agreement, in which
event neither party will have any further obligations or liability hereunder,
except for those obligations expressly stated to survive such termination; or
(B) remove the applicable Property or Properties from the Properties to be
conveyed hereunder, with an appropriate adjustment to the Purchase Price, and
proceed to close with respect to the remaining Properties.

 

(ii) If any supplement to a Title Commitment or the related Survey discloses any
additional title defects which were not created by or with the consent of
Purchaser, and which are not acceptable to Purchaser, Purchaser shall notify
Seller in writing of its objection thereto (each, an "Additional Title
Objection") within five (5) days following receipt of such supplement or
revision. If any Additional Title Objection is not removed or resolved by Seller
to Purchaser's satisfaction at least five (5) days prior to the Closing Date,
then Purchaser shall have the option, as its sole remedy, to (A) terminate this
Agreement upon written notice to Seller on or before the Closing Date, in which
event neither party will have any further obligations or liability hereunder,
except for those obligations expressly stated to survive such termination; or
(B) remove the applicable Property or Properties from the Properties to be
conveyed hereunder, with an appropriate adjustment to the Purchase Price, and
proceed to close with respect to the remaining Properties.

 

 



 3 

 

 

(iii) Purchaser's failure to timely deliver a Title Objection or an Additional
Title Objection shall be deemed Purchaser's acceptance of the matters disclosed
by the Title Commitments and the related Surveys. If Purchaser does not
terminate this Agreement by reason of any Title Objection or Additional Title
Objection, as provided in this Section 2.01, then such Title Objection or
Additional Title Objection shall be deemed waived and approved by Purchaser and
shall thereafter be deemed a Permitted Encumbrance.

 

Section 2.02. Seller Documents. With reasonable promptness, but in no event
later than three (3) Business Days following the Effective Date, Seller shall
deliver to Purchaser the following items to the extent the same exist and are in
Seller's possession or under its control (collectively, the "Seller Documents"):
(a) "as-built" plans and specifications for each of the Properties and/or the
Improvements; (b) a certificate of occupancy (or its jurisdictional equivalent)
for each of the Properties and/or the Improvements; (c) all surveys related to
the Properties and/or the Improvements; (d) all environmental reports related to
the Properties and/or the Improvements (including without limitation, Phase I
and Phase II environmental investigation reports); (e) all appraisals or
valuations related to the Properties and/or the Improvements; (f) all guaranties
and warranties in effect with respect to all or any portion of the Properties
and/or the Improvements; (g) full and complete copies of any existing leases and
current rent rolls related thereto and all other agreements related to the
Properties and/or the Improvements, together with all amendments and
modifications thereof; (h) financial statements of the Seller Entities and
unit-level financial statements for the previous three years; (i) all property
condition reports related to the Properties and/or the Improvements; and (j) all
other documents related to the ownership, lease and operation of the Properties
and/or the Improvements, and reasonably requested by Purchaser.

 

Section 2.03. Survey. Purchaser shall order a current ALTAIACSM "as built"
survey as required for each Property from one or more surveyors selected by
Purchaser (collectively, the "Surveys"), together with (a) evidence reasonably
satisfactory to Purchaser that each Property and/or the related Improvements
fully comply with all zoning ordinances of the Governmental Authority having
jurisdiction over each Property ("Zoning Evidence"), and (b) evidence reasonably
satisfactory to Purchaser that none of the Properties is within a 100-year flood
plain or a "Special Flood Hazard Area" as designated by the Federal Emergency
Management Agency. The Surveys shall show the Improvements and shall plot all
exceptions shown on the applicable Title Commitment (to the extent plottable),
certified in favor of Purchaser, any requested Affiliate of Purchaser, Lender
and Title Company in a manner reasonably acceptable to Purchaser and prepared in
accordance with the appropriate "ALTA/ACSM" minimum standards. The cost of the
Surveys shall be included in Transaction Costs, payable as set forth in Section
1.06.

 

Section 2.04. Environmental. Purchaser shall order a current complete Phase I
environmental investigation report for each of the Properties, and if any
environmental investigation report recommends additional subsurface
investigation of any Property, Seller shall permit Purchaser to perform such
additional subsurface investigation (each Phase I environmental investigation
report and each additional subsurface investigation report, an "Environmental
Report"), from an environmental inspection company selected by Purchaser,
detailing and analyzing certain aspects of any such Property; provided, however,
that, notwithstanding the foregoing, if Seller fails or refuses to permit any
such additional subsurface investigation or is unwilling to obtain environmental
insurance providing coverage acceptable to Purchaser in its sole discretion,
Seller shall be deemed to have elected to terminate this Agreement, in which
event neither party will have any further obligations or liability hereunder,
except for those obligations expressly stated to survive such termination. The
cost of the Environmental Reports shall be included in Transaction Costs,
payable as set forth in Section 1.06.

 

 



 4 

 

 

Section 2.05. Valuation. Purchaser shall order current site inspections and
valuations of the Properties, separately stating values for the Property and the
Improvements for each of the Properties, from one or more parties selected by
Purchaser (each a "Valuation", and collectively, the "Valuations"). Each
Valuation shall be in form and substance acceptable to Purchaser, and shall be
certified to Purchaser and any requested Affiliate of Purchaser. The cost of the
Valuations shall be included in Transaction Costs, payable as set forth in
Section 1.06.

 

Section 2.06. Property Condition Reports. Purchaser shall order current property
condition assessments and limited compliance audits as required for the
Properties and the Improvements from one or more inspection companies selected
by Purchaser (collectively, the "Property Condition Reports"). Each Property
Condition Report shall be in form and substance acceptable to Purchaser, and
shall be certified to Purchaser and any requested Affiliate of Purchaser. The
cost of the Property Condition Reports shall be included in Transaction Costs,
payable as set forth in Section 1.06.

 

Section 2.07. Inspections. From the Effective Date and for a period of thirty
(30) days thereafter (the "Inspection Period"), (a) Purchaser may perform
whatever investigations, tests and inspections (collectively, the "Inspections")
with respect to any one or more of the Properties and the Improvements that
Purchaser deems reasonably appropriate; and (b) Seller shall, at all reasonable
times, (i) provide Purchaser and Purchaser's officers, employees, agents,
advisors, attorneys, accountants, architects, and engineers with access to the
Properties and the Improvements, all drawings, plans, specifications and all
engineering reports for and relating to the Properties and the Improvements in
the possession or under the control of Seller, the files and correspondence
relating to the Properties and the Improvements, and the financial books and
records relating to the ownership, lease (if applicable), operation, and
maintenance of the Properties and the Improvements, and (ii) allow such Persons
to make such inspections, tests, copies, and verifications as Purchaser
considers necessary.

 

Section 2.08. Purchaser's Right to Terminate. Notwithstanding any provision
contained herein, in addition to its right to terminate this Agreement as set
forth in Section 2.01(d), if (a) Purchaser determines, in its sole discretion,
that any Property is not satisfactory, and Purchaser provides written notice
thereof to Seller on or before expiration of the Inspection Period, or (b)
Purchaser and Lessee are unable to agree upon the terms and conditions of the
Lease or the Loan Documents, or (c) Purchaser fails to obtain the approval of
any material change to the terms of the Transaction from Purchaser's Investment
Committee prior to Closing, then Purchaser shall have the option to (i)
terminate this Agreement, in which event neither party will have any further
obligations or liability hereunder, except for those obligations expressly
stated to survive such termination, or (ii) remove the applicable Property or
Properties from the Properties to be conveyed hereunder, with an appropriate
adjustment to the Purchase Price, and proceed to close with respect to the
remaining Properties.

 



 5 

 

 

 

ARTICLE III


CLOSING

 

Section 3.01. Closing Date. Subject to the provisions of Article V of this
Agreement, the closing date of the Transaction contemplated by this Agreement
(the "Closing") shall be set by mutual agreement of Seller and Purchaser (the
"Closing Date"); provided, however, that the Closing Date shall not extend
beyond the Closing Deadline. The parties shall deposit with the Title Company
all documents (including without limitation, the executed Transaction Documents)
as necessary to comply with the parties' respective obligations hereunder on or
before the Closing Date or as otherwise mutually agreed upon by the parties. The
parties shall deposit all funds required hereunder with the Title Company on or
before the Closing Date.

 

Section 3.02. Funding. Notwithstanding any provision contained in this
Agreement, funding of the Transaction by Purchaser shall be contingent upon the
delivery of the executed Transaction Documents, satisfaction of the conditions
precedent set forth herein and in the other Transaction Documents, and
confirmation by Purchaser's counsel that it or the Title Company has possession
of all Transaction Documents required by Purchaser.

 

Section 3.03. Possession. Possession of the Properties, free and clear of all
tenants or other parties in possession, except in accordance with the Lease and
the Property and Improvements Lease, shall be delivered to Purchaser on the
Closing Date.

 

ARTICLE IV

 

REPRESENTATIONS WARRANTIES AND COVENANTS

 

Section 4.01. Seller. Seller represents and warrants to, and covenants with,
Purchaser as follows:

 

(a) Organization and Authority. Seller is duly organized or formed, validly
existing and in good standing under the laws of its state of incorporation, and
is qualified as a foreign corporation to do business in any jurisdiction where
such qualification is required. Seller has all requisite corporate power and
authority to own and operate the Properties and the Improvements, to execute,
deliver and perform its obligations under this Agreement and all of the other
Transaction Documents, and to carry out the Transaction. The Person who has
executed this Agreement on behalf of Seller has been duly authorized to do so.

 

(b) Enforceability of Documents. Upon execution by Seller, this Agreement and
the other Transaction Documents to which it is a party, shall constitute the
legal, valid and binding obligations of Seller, enforceable against Seller in
accordance with their respective terms, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, arrangement, moratorium, or
other similar laws relating to or affecting the rights of creditors generally,
or by general equitable principles.

 

 



 6 

 

 

 

(c) No Other Agreements and Options. None of the Seller Entities or any Property
is subject to any commitment, obligation, or agreement, including, without
limitation, any right of first refusal, option to purchase or lease granted to a
third party, which could or would (i) prevent Seller from completing, or impair
Seller's ability to complete, the safe of the Properties under this Agreement or
the subsequent lease of the Properties pursuant to the Lease, or (ii) bind
Purchaser subsequent to consummation of the Transaction. Except as otherwise
disclosed by Seller in writing to Purchaser, there is no lease in place, nor has
there been any lease in place within the last twelve (12) months of the
Effective Date, related to all or any part of any Property, even if any such
lease will be terminated upon Closing.

 

(d) No Violations. The authorization, execution, delivery and performance of
this Agreement and the other Transaction Documents will not (i) violate any
provisions of the articles of incorporation or other charter documents of
Seller, (ii) result in a violation of or a conflict with, or constitute a
default (or an event which, with or without due notice or lapse of time, or
both, would constitute a default) under any other document, instrument or
agreement to which Seller is a party or by which Seller, the Properties or any
of the property of Seller are subject or bound, (iii) result in the creation or
imposition of any Lien, restriction, charge or limitation of any kind, upon
Seller or the Properties or the Improvements, or (iv) violate any law, statute,
regulation, rule, ordinance, code, rule or order of any court or Governmental
Authority applicable to Seller or the Properties.

 

(e) Compliance. Seller's, Lessee's and Sublessee's use and occupation of the
Properties and the Improvements, and the condition thereof, comply with (i) all
applicable statutes, regulations, rules, ordinances, codes, licenses, permits,
orders and approvals of each Governmental Authority having jurisdiction over the
Properties, including, without limitation, all health, building, fire, safety
and other codes, ordinances and requirements, the Americans With Disabilities
Act of 1990, and all policies or rules of common law, in each case, as amended,
and any judicial or administrative interpretation thereof, including any
judicial order, consent, decree or judgment applicable to the Properties or the
Seller Entities (collectively, the "Legal Requirements"), (ii) all restrictions,
covenants and encumbrances of record with respect to the Properties, and (iii)
all agreements, contracts, insurance policies (including, without limitation, to
the extent necessary to prevent cancellation thereof and to insure full payment
of any claims made under such policies), agreements and conditions applicable to
the Properties or the ownership, operation, use or possession thereof. No Seller
Entity has received any notification that it or any Property is in violation of
any of the foregoing, including without limitation, the Legal Requirements.

 

(f) Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money Laundering
Laws. Without in any way limiting the provisions of Section 4.01(e), Seller, and
to the best of Seller's knowledge, each of the Seiler Entities is not currently
identified on the OFAC List, and is not a Person with whom a citizen of the
United States is prohibited from engaging in transactions by any trade embargo,
economic sanction, or other prohibition of United States law, regulation, or
executive order of the President of the United States.

 

(g) Litigation. There is no legal, administrative, arbitration or other
proceeding, claim or action of any nature or investigation pending or involving
or, to the best of Seller's knowledge, threatened against, Seller, the Seller
Entities or any of the Properties before any Governmental Authority, except as
has been disclosed in writing by Seller, which in any way adversely affects or
may adversely affect any of the Properties, the business performed and to be
performed on the Properties, the condition, worth or operations of any of the
Seller Entities, or the ability of any of the Seller Entities to perform under
this Agreement or any other Transaction Documents, or which questions or
challenges any of the Seller's Entities' participation in the Transaction
contemplated by this Agreement or any other Transaction Document.

 

 



 7 

 

 

(h) No Mechanics' Liens. There are no mechanics' liens, or rights to claim a
mechanics' lien in favor of any materialman, laborer, or any other Person in
connection with labor or materials furnished to or performed on any portion of
the Properties, which will not have been fully paid for on or before the Closing
Date or, to Seller's knowledge, which might provide the basis for the filing of
such liens against the Properties or any portion thereof. No work has been
performed or is in progress nor have materials been supplied to the Properties
or agreements entered into for work to be performed or materials to be supplied
to any of the Properties prior to the date hereof, which might provide the basis
for the filing of such liens against the Properties or any portion thereof.
Seller shall be responsible for any and all claims for mechanics' liens and
accounts payable that have arisen or may subsequently arise due to agreements
entered into for and/or any work performed on, or materials supplied to any of
the Properties prior and subsequent to the Closing Date, and Seller shall and
does hereby agree to defend, indemnify and forever hold Purchaser and
Purchaser's designees harmless from and against any and all such mechanics' lien
claims, accounts payable or other commitments relating to the Properties.

 

(i) Condemnation. No condemnation or eminent domain proceedings affecting any
Property have been commenced or, to the best of Seller's knowledge, are
contemplated.

 

(j) Licenses and Permits. Seller possesses, and upon Closing, Lessee and
Sublessee will possess, all required licenses, permits and other authorizations,
both governmental and private, presently required by applicable provisions of
law, including statutes, regulations and existing judicial decisions, and by the
property and contract rights of third persons, necessary to permit the operation
of the business in the manner in which it presently is conducted at the
Properties.

 

(k) Intellectual Property. Seller possesses, and upon Closing, Lessee and
Sublessee will possess and have the right to use all intellectual property,
licenses and other rights as are material and necessary for the conduct of
business at the Properties.

 

(I) Environmental.

 

(i) The Properties are not in violation of any Hazardous Materials Laws and
there is no past or present non-compliance with Hazardous Materials Laws, or
with permits issued pursuant thereto, in connection with the Properties.

 

(ii) No Seller Entity has received any written or oral notice or other
communication from any Person (including but not limited to a Governmental
Authority) relating to Hazardous Materials or USTs, or remediation thereof, of
possible liability of any Person (including without limitation, Lessee and
Sublessee) pursuant to any Hazardous Materials Law, other environmental
conditions in connection with the Properties, or any actual or potential
administrative or judicial proceedings in connection with any of the foregoing.

 

 



 8 

 

 

(m) Financial Statements. The financial statements concerning the Seller
Entities delivered by or on behalf of Seller to Purchaser are true, correct and
complete in all respects, and no adverse change has occurred with respect to
such financial statements, since the date such financial statements were
prepared or delivered to Purchaser. Seller understands that Purchaser is relying
upon such financial statements and Seller represents that such reliance is
reasonable. All such financial statements were prepared in accordance with
generally accepted accounting principles consistently applied and accurately
reflect, as of the date of this Agreement and the Closing Date, the financial
condition of each individual or entity to which they pertain.

 

(n) Solvency. There is no contemplated, pending or threatened Insolvency Event
or similar proceedings, whether voluntary or involuntary, affecting the Seller
Entities, or to Seller's knowledge, any of their respective members, partners,
shareholders, or Affiliates.

 

(o) Satisfaction of Conditions Precedent. From the Effective Date through the
Closing Date, Seller shall use its best efforts to satisfy all conditions set
forth in Section 5.01 of this Agreement on or prior to the Closing Date.

 

(p) No Bankruptcy Petition. Seller hereby agrees that it shall not institute
against, or join any other Person in instituting against, Purchaser, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding,
or any other proceeding under any federal or state bankruptcy or similar law.
The provisions of this Section shall survive the Closing or termination of this
Agreement. Notwithstanding the foregoing, the provisions of this Section shall
in no way limit any other rights Seller may have with respect to this Agreement,
either at law or in equity.

 

(q) State Bulk Sales Statutes. Seller represents and warrants to Purchaser that
no bulk sales statutes promulgated by any Governmental Authority ("Bulk Sales
Statutes") apply as a result of the sale of any of the Properties. Seller agrees
to indemnify, defend and hold Purchaser harmless from and against any and all
losses, costs, damages, expenses (including without limitation, court costs and
reasonable attorney's fees) and liabilities which may be sustained or incurred
by Purchaser, and/or any and all claims, demands, suits, proceedings and causes
of action which may be brought or raised against Seller or Purchaser, as a
result of or arising from (i) any claim that Purchaser has any liability or
obligations under the Bulk Sales Statutes (including without limitation, any tax
obligations or liabilities (or interest or penalties connected therewith) of
Seller) by reason of the transactions provided for herein; or (ii) the failure
of Purchaser to withhold any of Seller's unpaid tax obligations, liabilities,
interest or penalties thereon from the Purchase Price or otherwise as required
under any Bulk Sales Statutes; provided, however, that Seller shall not be
liable for and have no indemnification obligations to Purchaser hereunder for
any taxes that are the obligation of Lessee pursuant to the Lease.

 

 

 



 9 

 

 

 

All representations and warranties of Seller made in this Agreement shall be
true as of the date of this Agreement, shall be deemed to have been made again
at and as of the Closing Date, shall be true at and as of the Closing Date, and,
together with the covenants made by Seller herein, shall survive Closing.

 

Section 4.02. Purchaser. Purchaser represents and warrants to, and covenants
with, Seller as follows:

 

(a) Organization and Authority. Purchaser is duly organized, validly existing
and in good standing under the laws of its state of formation. Purchaser has all
requisite power and authority to execute, deliver and perform its obligations
under this Agreement and all of the other Transaction Documents to which it is a
party and to carry out the Transaction. The Person who has executed this
Agreement on behalf of Purchaser has been duly authorized to do so.

 

(b) Enforceability of Documents. Upon execution by Purchaser, this Agreement and
the other Transaction Documents to which it is a party, shall constitute the
legal, valid and binding obligations of Purchaser, enforceable against Purchaser
in accordance with their respective terms, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, arrangement, moratorium, or
other similar laws relating to or affecting the rights of creditors generally,
or by general equitable principles.

 

(c) Litigation. There are no actions or proceedings pending against or involving
Purchaser before any Governmental Authority which in any way adversely affect or
may adversely affect Purchaser or Purchaser's ability to perform under this
Agreement and the other Transaction Documents to which it is a party.

 

(d) Satisfaction of Conditions Precedent. From the Effective Date through the
Closing Date, Purchaser agrees to use its best efforts to satisfy all conditions
set forth in Section 5.02 of this Agreement on or prior to the Closing Date.

 

All representations and warranties of Purchaser made in this Agreement shall be
true as of the date of this Agreement, shall be deemed to have been made again
at and as of the Closing Date, shall be true at and as of the Closing Date, and,
together with the covenants made by Purchaser herein, shall survive Closing.

 

ARTICLE V

 

CONDITIONS PRECEDENT TO CLOSING

 

Section 5.01. Purchaser's Conditions to Closing. Purchaser shall not be
obligated to close and fund the Transaction until the fulfillment (or written
waiver by Purchaser) of all of the following conditions:

 

(a) Seller, Lessee, Sublessee, and Guarantor, as appropriate, shall have
delivered to Purchaser or the Title Company, as applicable, the following items:

 

(i) The Deeds;

 

(ii) Such documents evidencing the legal status and good standing of Seller,
Lessee, Sublessee and Guarantor that may be required by Purchaser and/or the
Title Company for issuance of the Title Policies, including, without limitation,
certificates of good standing;

 

 



 10 

 

 

(iii) Fully executed originals of (A) the Lease, together with fully executed
originals of memoranda thereof for all of the Properties (collectively, the
"Memoranda of Lease"), (B) the Loan Documents and (C) all of the other
Transaction Documents;

 

(iv) Certificates evidencing the insurance coverage, limits and policies to be
carried by Lessee under and pursuant to the terms of the Lease, on the forms and
containing the information required by Purchaser, as landlord ("Lease Proof of
Insurance");

 

(v) A certificate of an officer, manager or general partner, as applicable, of
each of Seller, Lessee, Sublessee, and Guarantor, together with copies of each
entity's (A) articles of organization or certificate of formation, as
applicable, amended to date; (B) operating agreement, bylaws or partnership
agreement, as applicable, amended to date; (C) resolutions authorizing the
Transaction and the execution of this Agreement and the other Transaction
Documents, and identifying the Person(s) authorized to execute this Agreement
and the other Transaction Documents; and (D) original certificates of good
standing or similar documents from the states in which each entity was organized
or formed, and original certificates of qualification or similar documents from
the state or states where the Properties are located;

 

(vi) An Opinion of Counsel, addressed to Purchaser and Purchaser's financial
institution, if any;

 

(vii) A duly executed affidavit from Seller stating that Seller is not a
"foreign person" as defined in the Federal Foreign Investment in Real Property
Tax Act of 1980 and 1984 Tax Reform Act, in the form attached hereto as Exhibit
C ("Non-Foreign Seller Certificate");

 

(viii) Closing settlement statements approved by Seller and Purchaser to reflect
the credits, prorations, and adjustments contemplated by or specifically
provided for in this Agreement;

 

(ix) To the extent not previously provided, the most recent financial statements
available for the Seller Entities; and

 

(x) All documents required to be delivered by this Agreement and the other
Transaction Documents and as may otherwise be required in order to fully and
legally close this Transaction.

 

(b) The Mortgage Loan shall close simultaneously with the Transaction
contemplated under this Agreement.

 

(c) Purchaser shall have received the Title Commitments and the Title Company's
irrevocable commitment to insure title by means of the Title Policies.

 

 



 11 

 

 

(d) Purchaser's lender, if any, shall have received from the Title Company an
irrevocable commitment to issue the lender's Title Policies which shall (i)
insure title by means of an ALTA extended coverage policy of title insurance,
(ii) show good and marketable title in Seller, (iii) commit to separately insure
lender's interest in the Properties and the Improvements subject only to
Permitted Encumbrances, and (iv) contain such endorsements as such lender may
require.

 

(e) Purchaser shall have determined, in its sole discretion, that no conditions
exist regarding the financial markets that could reasonably be expected to cause
the rents and any other payments due under the Lease to become delinquent or to
adversely affect the value or marketability of the Transaction or the
Properties. There shall have been no adverse change in the financial condition
of Seller, Lessee, Sublessee, Guarantor or the Properties from the Effective
Date.

 

(f) All representations and warranties of Seller set forth herein shall have
been true and correct in all respects when made, and all covenants, agreements
and conditions required to be performed or complied with by Seller prior to or
at the time of Closing in connection with the Transaction shall have been duly
performed or complied with by Seller prior to or at such time or waived in
writing by Purchaser.

 

(g) No event shall have occurred or condition shall exist which would, upon the
Closing Date, or, upon the giving of notice and/or passage of time, constitute a
breach or default hereunder or under any other Transaction Document, or any
other agreements between or among Purchaser, Seller, Lessee, Sublessee or
Guarantor.

 

(h) Seller and Lessee shall have caused all leases and, unless otherwise agreed
to in writing by Purchaser, all subleases of any or all of the Properties and
any other documents affecting the Properties existing at Closing, at Purchaser's
sole option, to be cancelled as of the Closing Date or subordinated to the Lease
pursuant to subordination agreements in form and substance satisfactory to
Purchaser.

 

Upon the fulfillment or Purchaser's written waiver of all of the above
conditions, Purchaser shall deposit funds necessary to close this Transaction
with the Title Company and this Transaction shall close in accordance with the
terms and conditions of this Agreement. Unless otherwise agreed, all of the
documents to be delivered at Closing shall be dated as of the Closing Date.

 

Section 5.02. Seller's Conditions Precedent to Closing. Seller shall not be
obligated to close the Transaction until the fulfillment (or written waiver by
Seller) of all of the following conditions:

 

(a) Purchaser shall have delivered to the Title Company the Purchase Price, as
adjusted pursuant to the requirements of this Agreement;

 

(b) Purchaser shall have caused to be executed and delivered to the appropriate
Persons fully executed originals of all Transaction Documents, II of the other
Transaction Documents;

 

 



 12 

 

 

 

(c) Purchaser and Seller shall have approved the Title Company settlement
statements that reflect the credits, prorations, and adjustments contemplated by
or specifically provided for in this Agreement;

 

(d) Purchaser shall have delivered to Seller and/or the Title Company such other
documents as may reasonably be required in order to fully and legally close this
Transaction; and

 

(e) All covenants, agreements and conditions required to be performed or
complied with by Purchaser prior to or at the time of Closing in connection with
the Transaction shall have been duly performed or complied with by Purchaser or
waived in writing by Seller prior to or at such time.

 

(f) The Mortgage Loan shall close simultaneously with the Transaction
contemplated under this Agreement.

 

ARTICLE VI

 

DEFAULTS; REMEDIES

 

Section 6.01. Default. Each of the following shall be deemed an event of default
(each, an "Event of Default"):

 

(a) If any representation or warranty of Seller or Purchaser set forth in this
Agreement or any other Transaction Document is false in any material respect or
if Seller renders any materially false statement;

 

(b) If Seller or Purchaser fails to perform any of its obligations under this
Agreement; or

 

(c) If any Insolvency Event shall occur with respect to any Seller Entity or
Purchaser.

 

Section 6.02. Remedies. Upon any Event of Default, the non-defaulting party
shall be entitled to exercise, at its option and as its sole and exclusive
remedy, one of the following remedies:

 

(a) The non-defaulting party may terminate this Agreement by giving written
notice to the defaulting party and recover from the defaulting party all
reasonable and verified out-of-pocket costs and expenses incurred by the
non-defaulting party hereunder (including without limitation, the Transaction
Costs, any other due diligence costs, and the reasonable and verified fees and
costs of legal counsel or other advisors), in which event neither party will
have any further obligations or liability hereunder, except for those
obligations expressly stated to survive such termination; or

 

(b) The non-defaulting party may waive the Event of Default and proceed with the
Closing.

 

 



 13 

 

 

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.01. Transaction Characterization.

 

(a) The parties intend that (I) all components of the Transaction shall be
considered a single integrated transaction and shall not be severable; and (ii)
the Lease shall constitute a single master lease of all, but not less than all,
of the Properties, and is a unitary, unseverable instrument pertaining to all,
but not less than all, of the Properties, and none of the Lease or Lessee's
rights, obligations or duties may be divided or otherwise allocated by Lessee
among the Properties.

 

(b) The parties intend that the conveyance of the Properties to Purchaser be an
absolute conveyance in effect as well as form, and that the instruments of
conveyance to be delivered at Closing shall not serve or operate as a mortgage,
equitable mortgage, deed of trust, security agreement, trust conveyance or
financing or trust arrangement of any kind, nor as a preference or fraudulent
conveyance against any creditors of Seller. After the execution and delivery of
the Deeds, Seller will have no legal or equitable interest or any other claim or
interest in the Properties, other than the interest, if any, set forth in the
Lease. The parties also intend for the Lease to be a true lease and not a
transaction creating a financing lease, capital lease, equitable mortgage,
mortgage, deed of trust, security interest or other financing arrangement, and
the economic realities of the Lease are those of a true lease. Notwithstanding
the existence of the Lease, neither party shall contest the validity,
enforceability or characterization of the sale and purchase of the Properties by
Purchaser pursuant to this Agreement as an absolute conveyance, and both parties
shall support the intent expressed herein that the purchase of the Properties by
Purchaser pursuant to this Agreement provides for an absolute conveyance and
does not create a joint venture, partnership, equitable mortgage, trust,
financing device or arrangement, security interest or the like, if, and to the
extent that, any challenge occurs.

 

(c) Each of the parties hereto agrees that it will not, nor will it permit any
Affiliate to, at any time, take any action or fail to take any action with
respect to the preparation or filing of any statement or disclosure to
Governmental Authority, including without limitation, any income tax return
(including an amended income tax return), to the extent that such action or such
failure to take action would be inconsistent with the intention of the parties
expressed in this Section 7.01.

 

Section 7.02. Risk of Loss.

 

(a) Condemnation. If, prior to Closing, action is initiated to take any of the
Properties, or any portion thereof, by eminent domain proceedings or by deed in
lieu thereof, Purchaser may elect at or prior to Closing, to (i) terminate this
Agreement, in which event neither party will have any further obligations or
liability hereunder, except for those obligations expressly stated to survive
such termination, (ii) remove the applicable Property or Properties from the
Properties to be conveyed hereunder, with an appropriate adjustment to the
Purchase Price, and proceed to close with respect to the remaining Properties,
or (iii)proceed to close, in which event all of Seller's assignable right, title
and interest in and to the award of the condemning authority shall be assigned
to Purchaser at the Closing and there shall be no reduction in the Purchase
Price.

 

 



 14 

 

 

(b) Casualty. Seller assumes all risks and liability for damage to or injury
occurring to any of the Properties by fire, storm, accident, or any other
casualty or cause until the Closing has been consummated. If any of the
Properties, or any part thereof, suffers any damage prior to the Closing from
fire or other casualty, which Seller, at its sole option, does not elect to
fully repair, Purchaser may elect at or prior to Closing, to (i) terminate this
Agreement, in which event neither party will have any further obligations or
liability hereunder, except for those obligations expressly stated to survive
such termination, (ii) remove the applicable Property or Properties from the
Properties to be conveyed hereunder, with an appropriate adjustment to the
Purchase Price, and proceed to close with respect to the remaining Properties,
or (iii) consummate the Closing, in which event all of Seller's right, title and
interest in and to the proceeds of any insurance covering such damage (less an
amount equal to any expense and costs reasonably incurred by Seller to repair or
restore the Properties, which shall be payable to Seller upon Seller's delivery
to Purchaser of satisfactory evidence thereof), to the extent that the amount of
such insurance does not exceed the Purchase Price, shall be assigned to
Purchaser at Closing, and Purchaser shall be entitled to a credit in the amount
of Seller's deductible at Closing.

 

(c) Maintenance of the Properties and Insurance. From the Effective Date until
Closing, Seller shall continue to maintain the Properties or cause the
Properties to be maintained in good condition and repair, and shall continue to
maintain or cause to be maintained all insurance for the Properties in the same
or greater amounts, with the same or greater coverage, and subject to the same
or lower deductibles as in existence as of the Effective Date.

 

Section 7.03. Notices. All notices, demands, designations, certificates,
requests, offers, consents, approvals, appointments and other instruments given
pursuant to this Agreement (collectively called "Notices") shall be in writing
and given by (a) hand delivery, (b) express overnight delivery service, (c)
email transmission, or (d) certified or registered mail, return receipt
requested, and shall be deemed to have been delivered upon (i) receipt, if hand
delivered, (ii) the next Business Day, if delivered by a reputable express
overnight delivery service, (iii) receipt of confirmation of email, if delivered
by email, or (iv) the third Business Day following the day of deposit of such
notice with the United States Postal Service, if sent by certified or registered
mail, return receipt requested. Notices shall be provided to the parties and
addresses (or email addresses, as applicable) specified below:

 

If to Seller:

 

Marquis Industries, Inc.

2743 Highway 76

Chatsworth, Georgia 30705

Attention: Tim Bailey

Email: tbailevmarouisind.com

 

 



 15 

 

 

 

If to Purchaser:

 

STORE Capital Acquisitions, LLC

8501 E. Princess Drive, Suite 190

Scottsdale, AZ 85255

Attention: Michael T. Bennett

Executive Vice President — General Counsel

Email: mbennett@storecapital.com

 

With a copy to: 

 

Kutak Rock LLP

1801 California Street, Suite 3000

Denver, CO 80202

Attention: Kelly Reynoldson, Esq.

Email: kelly.reynoldson@kutakrock.com

 

  

or to such other address or such other Person as either party may from time to
time hereafter specify to the other party in a notice delivered in the manner
provided above. Whenever in this Agreement the giving of Notice is required, the
giving thereof may be waived in writing at any time by the Person or Persons
entitled to receive such Notice.

 

A copy of any Notice delivered pursuant to this Section shall also
contemporaneously be delivered in the manner herein specified to any mortgagee
or assignee of Purchaser's interest which shall have duly notified Seller in
writing of its name and address.

 

Section 7.04. Assignment. Purchaser may assign its rights under this Agreement
in whole or in part at any time to an Affiliate of Purchaser. Upon any
unconditional assignment of Purchaser's entire right and interest hereunder to
an Affiliate of Purchaser, Purchaser shall automatically be relieved, from and
after the date of such assignment, of liability for the performance of any
obligation of Purchaser contained herein. Seller shall not, without the prior
written consent of Purchaser, which consent may be withheld in Purchaser's sole
discretion, sell, assign, transfer, mortgage, convey, encumber or grant any
easements or other rights or interests of any kind in the Properties, any of
Seller's rights under this Agreement or any interest in Seller, whether
voluntarily, involuntarily or by operation of law or otherwise, including,
without limitation, by merger, consolidation, dissolution or otherwise.

 

 

 

 16 

 



 

Section 7.05. Indemnity.

 

(a) Seller shall indemnify, defend and hold harmless Purchaser and its
Affiliates, and their respective officers, directors, shareholders, managers,
members, employees, representatives, successors and assigns, as applicable
(collectively, the "Indemnified Parties"), from and against any and all Losses
of any nature arising from or connected with (i) breach of any of the
representations, warranties, covenants, agreements or obligations of Seller set
forth in this Agreement, and (ii) the ownership and operation of the Properties
prior to the Closing Date. Without limiting the generality of the foregoing,
such indemnity shall include, without limitation, any Losses incurred with
respect to any engineering, governmental inspection and attorneys' fees and
expenses that the Indemnified Parties may incur by reason of any environmental
condition and/or any representation or warranty set forth in Section 4.01(n)
being false, or by reason of any investigation or claim of any Governmental
Authority in connection therewith. The obligations under this Section 7.05(a)
shall survive Closing.

 

(b) Purchaser shall indemnify, defend and hold harmless Seller from and against
any and all Losses of any nature arising from or connected with (i) breach of
any of the representations, warranties, covenants, agreements or obligations of
Purchaser set forth in this Agreement, and (ii) the Inspections. The obligations
under this Section 7.05(b) shall survive Closing.

 

Section 7.06. Brokerage Commission. Each of the parties represents and warrants
to the other that neither party has dealt with, negotiated through or
communicated with any broker in connection with this Transaction, except for
Marcus & Millichap whose commission shall be paid by Seller pursuant to a
separate agreement between Seller and such broker. Each party shall indemnify,
defend and hold harmless the other party from and against any and all claims,
loss, costs and expenses, including reasonable attorneys' fees, resulting from
any claims that may be made against the indemnified party by any broker claiming
a commission or fee by, through or under such indemnifying party. The parties'
respective obligations under this Section 7.06 shall survive Closing or
termination of this Agreement.

 

Section 7.07. Reporting Requirements. The parties agree to comply with any and
all reporting requirements applicable to the Transaction which are set forth in
any law, statute, ordinance, rule, regulation, order or determination of any
Governmental Authority, and further agree upon request, to furnish the other
party with evidence of such compliance.

 

Section 7.08. Disclosures. Except as expressly set forth in Sections 7.07 and
7.16 and this Section 7.08 and as required by law or judicial action, prior to
Closing neither Seller nor Purchaser will make any public disclosure of this
Agreement or the other Transaction Documents, the Transaction or the provisions
of the Transaction Documents without the prior consent of the other party
hereto. The parties further agree that, notwithstanding any provision contained
in this Agreement, any party (and each employee, representative or other agent
of any party) may disclose to any and all Persons, without limitation of any
kind, any matter required under the Securities Act of 1933, as amended, or the
Securities Exchange Act of 1934, as amended.

 

Section 7.09. Time is of the Essence. The parties hereto expressly agree that
time is of the essence with respect to this Agreement.

 

 

 



 17 

 

 

Section 7.10. Non-Business Days. If the Closing Date or the date for delivery of
a notice or performance of some other obligation of a party falls on a Saturday,
Sunday or legal holiday in the state in which any Property is located, then the
Closing Date or such notice or performance shall be postponed until the next
Business Day.

 

Section 7.11. Waiver and Amendment. No provision of this Agreement shall be
deemed waived or amended except by a written instrument unambiguously setting
forth the matter waived or amended and signed by the party against which
enforcement of such waiver or amendment is sought. Waiver of any matter shall
not be deemed a waiver of the same or any other matter on any future occasion.

 

Section 7.12. Limitation on Liability. Notwithstanding anything to the contrary
provided in this Agreement, it is specifically understood and agreed, such
agreement being a primary consideration for the execution of this Agreement and
the Lease, that (a) there shall be absolutely no personal liability on the part
of any director, officer, manager, member, employee or agent of either party
with respect to any of the terms, covenants and conditions of this Agreement,
(b) each party waives all claims, demands and causes of action against the other
party's directors, officers, managers, members, employees and agents in the
event of any breach by such other party of any of the terms, covenants and
conditions of this Agreement, and (c) each party shall look solely to the assets
of the other party for the satisfaction of each and every remedy in the event of
any breach of any of the terms, covenants and conditions of this Agreement, such
exculpation of liability to be absolute and without any exception whatsoever.

 

Section 7.13. Headings; Internal References. The headings of the various
sections and exhibits of this Agreement have been inserted for reference only
and shall not to any extent have the effect of modifying the express terms and
provisions of this Agreement. Unless stated to the contrary, any references to
any section, subsection, exhibit and the like contained herein are to the
respective section, subsection, exhibit and the like of this Agreement.

 

Section 7.14. Construction Generally. This is an agreement between parties who
are experienced in sophisticated and complex matters similar to the Transaction
and the other Transaction Documents, is entered into by both parties in reliance
upon the economic and legal bargains contained herein and therein, and shall be
interpreted and construed in a fair and impartial manner without regard to such
factors as the party which prepared the instrument, the relative bargaining
powers of the parties or the domicile of any party. Seller and Purchaser were
each represented by legal counsel competent in advising them of their
obligations and liabilities hereunder.

 

Section 7.15. Further Assurances. Each of the parties agrees, whenever and as
often as reasonably requested so to do by the other party or the Title Company,
to execute, acknowledge, and deliver, or cause to be executed, acknowledged, or
delivered, any and all such further conveyances, assignments, confirmations,
satisfactions, releases, instruments, or other documents as may be necessary,
expedient or proper, in order to complete any and all conveyances, transfers,
sales and assignments herein provided and to do any and all other acts and to
execute, acknowledge and deliver any and all documents as so requested in order
to carry out the intent and purpose of this Agreement.

 

 



 18 

 

 

Section 7.16. Securitizations and Other Transactions. As a material inducement
to Purchaser's willingness to complete the transactions contemplated by this
Agreement and the other Transaction Documents, Seller hereby acknowledges and
agrees that Purchaser may, from time to time and at any time, (a) advertise,
issue press releases, send direct mail or otherwise disclose information
regarding the Transaction for marketing purposes; and (b) engage in all or any
combination of the following, or enter into agreements in connection with any of
the following or in accordance with requirements that may be imposed by
applicable securities, tax or other laws: (i) the sale, assignment, grant,
conveyance, transfer, financing, refinancing, purchase or re-acquisition of any
Property, the Lease or any other Transaction Document, Purchaser's right, title
and interest in any Property, the Lease or any other Transaction Document, the
servicing rights with respect to any of the foregoing, or participations in any
of the foregoing, or (ii) a securitization and related transactions. Seller
agrees to use all reasonable efforts and to cooperate fully with Purchaser with
respect to all reasonable requests of Purchaser relating to the foregoing, which
includes without limitation, with respect to the activities described in
subsection (b), providing financial information, financial and other data, and
other information and materials which would customarily be required by a
purchaser, transferee, assignee, servicer, participant, investor or rating
agency involved with respect to any of the foregoing. The provisions of this
Section 7.16 shall survive the Closing.

 

Section 7.17. Attorneys' Fees. In the event of any controversy, claim, dispute
or proceeding between the parties concerning this Agreement, the prevailing
party shall be entitled to recover all of its reasonable attorneys' fees and
other costs in addition to any other relief to which it may be entitled.

 

Section 7.18. Entire Agreement. This Agreement and all other Transaction
Documents, and all other certificates, instruments or agreements to be delivered
hereunder and thereunder constitute the entire agreement between the parties
with respect to the subject matter hereof, and there are no other
representations, warranties or agreements, written or oral, between Seller and
Purchaser with respect to the subject matter of this Agreement. Notwithstanding
anything in this Agreement to the contrary, upon the execution and delivery of
this Agreement by Seller and Purchaser, (a) this Agreement shall supersede any
previous discussions, letters of intent, agreements and/or term or commitment
letters relating to the Transaction, including without limitation, the Letter of
Intent and any and all agreements related to confidentiality, exclusivity,
non-competition, non-solicitation of employees, non-solicitation or pursuit of
any business opportunity represented by the Transaction, or any other term or
condition which restricts any business activity of Purchaser or its affiliates,
(b) the terms and conditions of this Agreement shall control notwithstanding
that such terms are inconsistent with or vary from those set forth in any of the
foregoing agreements, and (c) this Agreement may only be amended by a written
agreement executed by Purchaser and Seller. The provisions of this Section shall
survive the Closing.

 

Section 7.19. Forum Selection; Jurisdiction; Venue. For purposes of any action
or proceeding arising out of this Agreement, the parties hereto expressly submit
to the jurisdiction of all federal and state courts located in the State of
Arizona. Seller consents that it may be served with any process or paper by
registered mail or by personal service within or without the State of Arizona in
accordance with applicable law. Furthermore, Seller waives and agrees not to
assert in any such action, suit or proceeding that it is not personally subject
to the jurisdiction of such courts, that the action, suit or proceeding is
brought in an inconvenient forum or that venue of the action, suit or proceeding
is improper. Nothing contained in this Section shall limit or restrict the right
of Purchaser to commence any proceeding in the federal or state courts located
in the state or states in which the Properties are located to the extent
Purchaser deems such proceeding necessary or advisable to exercise remedies
available under this Agreement.

 

 



 19 

 

 

 

Section 7.20. Separability; Binding Effect; Governing Law. Each provision hereof
shall be separate and independent, and the breach of any provision by Purchaser
shall not discharge or relieve Seller from any of its obligations hereunder.
Each provision hereof shall be valid and shall be enforceable to the extent not
prohibited by law. If any provision hereof or the application thereof to any
Person or circumstance shall to any extent be invalid or unenforceable, the
remaining provisions hereof, or the application of such provision to Persons or
circumstances other than those as to which it is invalid or unenforceable, shall
not be affected thereby. Subject to the provisions of Section 7.04, all
provisions contained in this Agreement shall be binding upon, inure to the
benefit of and be enforceable by the successors and assigns of each party
hereto, including, without limitation, any United States trustee, any
debtor-in-possession or any trustee appointed from a private panel, in each case
to the same extent as if each successor and assign were named as a party hereto.
This Agreement shall be governed by, and construed with, the laws of the
applicable state or states in which the Properties are located, without giving
effect to any state's conflict of laws principles.

 

Section 7.21. Survival. Except for the conditions of Closing set forth in
Article V, which shall be satisfied or waived in writing as of the Closing Date,
all representations, warranties, agreements, obligations and indemnities of
Seller and Purchaser set forth in this Agreement shall survive the Closing.

 

Section 7.22. Waiver of Jury Trial and Certain Damages. THE PARTIES HERETO SHALL
AND THEY HEREBY DO INTENTIONALLY WAIVE ANY AND ALL RIGHTS TO A TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO
AGAINST THE OTHER ON ANY MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS AGREEMENT AND/OR ANY CLAIM OR INJURY OR DAMAGE RELATED
THERETO. SELLER FURTHER WAIVES THE RIGHT IT MAY HAVE TO SEEK PUNITIVE,
CONSEQUENTIAL, SPECIAL AND INDIRECT DAMAGES FROM PURCHASER IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM WITH RESPECT TO ANY MATTER ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT AND/OR ANY DOCUMENT CONTEMPLATED HEREIN OR
RELATED HERETO.

 

Section 7.23. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original: and all such
counterparts shall be deemed to constitute one and the same instrument.

 

[Remainder of page intentionally left blank; signature page(s) to follow]

 

 

 



 20 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first set forth above.

 



  PURCHASER:      

STORE CAPITAL ACQUISITIONS, LLC, a
Delaware limited liability company



          By: /s/ Michael T. Bennett   Name: Michael T. Bennett   Title:
Executive Vice President, General Counsel

 

 

 

 

 

 

 

 

 

 

 

 

 

 21 

 

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first set forth above.

 



  SELLER:    

MARQUIS INDUSTRIES ,INC., a Georgia Corporation



          By: /s/ Tim A Bailey   Name: Tim A. Bailey   Title: CEO

 

 

 

 

Exhibits:

 

A.   Defined Terms

B.   Property Addresses / Legal Descriptions

C.   Non-Foreign Seller Certificate

 

 

 

 

 

 

 

 

 

 



 22 

 

 



EXHIBIT A

 

DEFINED TERMS

 

The following terms shall have the following meanings for all purposes of this
Agreement: "Additional Title Objection" has the meaning set forth in Section
2.01(d)(ii).

 

"Affiliate" or any derivation thereof, means any Person which directly or
indirectly controls, is under common control with, or is controlled by any other
Person. For purposes of this definition, "controls", "under common control with"
and "controlled by" means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such Person,
whether through ownership of voting securities or otherwise.

 

"Bulk Sales Statutes" has the meaning set forth in Section 4.01(q).

 

"Business Day' means a day on which banks located in Scottsdale, Arizona are not
required or authorized to remain closed.

 

"Calhoun Property" means that certain property located at 716 River Street,
Calhoun, GA 30701.

 

"Closing" shall have the meaning set forth in Section 3.01.

 

"Closing Date" shall have the meaning set forth in Section 3.01.

 

"Closing Deadline" means five (5) Business Days following the expiration of the
Inspection Period or any other date mutually agreed upon by Seller and
Purchaser.

 

"Current Owner" has the meaning set forth in Section 1.01.

 

"Deeds" means, collectively, (i) those certain limited warranty deeds whereby
Seller conveys to Lessee and Lessee conveys to Purchaser all of Lessee's right,
title and interest in and to the Properties, free and clear of all Liens,
restrictions, encroachments and easements, except the Permitted Encumbrances;
and (ii) those certain limited warranty deeds whereby Seller conveys to Lessee
all of Seller's right, title and interest in and to the Improvements, free and
clear of all Liens, restrictions, encroachments and easements, except the
Permitted Encumbrances.

 

"Effective Date" has the meaning set forth in the introductory paragraph of this
Agreement.

 

"Environmental Liens" means all liens and other encumbrances imposed pursuant to
any Hazardous Materials Law.

 

"Environmental Report" has the meaning set forth in Section 2.04.

 

"Event of Default" has the meaning set forth in Section 6.01.

 

 



 A-1 

 

 

 

"Faculty" means a carpet mill and floor covering manufacturer, and uses
incidental thereto.

 

"Governmental Authority' means the United States of America, any state or other
political subdivision thereof, any other entity exercising executive, judicial,
regulatory or administrative functions of or pertaining to government and any
corporation or other entity owned or controlled (through stock or capital
ownership or otherwise) by any of the foregoing.

 

"Guarantor" means, Marquis Industries, Inc., a Georgia corporation, or any
additional or replacement guarantor(s) approved by Purchaser (as landlord) in
its sole and absolute discretion.

 

"Guaranty" means an unconditional guaranty of payment and performance in form
and substance acceptable to Lessor and Guarantor.

 

"Hazardous Materials" includes: (a) oil, petroleum products, flammable
substances, explosives, radioactive materials, hazardous wastes or substances,
toxic wastes or substances or any other materials, contaminants or pollutants,
the presence of which causes any of the Properties to be in violation of any
local, state or federal law or regulation, (including without limitation, any
Hazardous Materials Law), or are defined as or included in the definition of
"hazardous substances", "hazardous wastes", "hazardous materials", "toxic
substances", "contaminants", "pollutants", or words of similar import under any
applicable local, state or federal law or under the regulations adopted, orders
issued, or publications promulgated pursuant thereto, including, but not limited
to: (i) the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended, 42 U.S.C. §9601, et mg.; (ii) the Hazardous Materials
Transportation Act, as amended, 49 U.S.C. §1801, et m.; (iii) the Resource
Conservation and Recovery Act, as amended, 42 U.S.C. §6901, et mg.; and (iv)
regulations adopted and publications promulgated pursuant to the aforesaid laws;
(b) asbestos in any form which is friable, urea formaldehyde foam insulation,
transformers or other equipment which contain dielectric fluid containing levels
of polychlorinated biphenyls in excess of fifty (50) parts per million; (c)
underground storage tanks; and (d) any other chemical, material or substance,
exposure to which is prohibited, limited or regulated by any Governmental
Authority.

 

"Hazardous Materials Laws" includes any and all federal, state and local laws,
rules, regulations, statutes, and requirements pertaining or relating to the
environmental condition of the Properties or to Hazardous Materials.

 

"Improvements" has the meaning set forth in Section 1.01.

 

"Indemnified Parties" has the meaning set forth in Section 7.05.

 

"Insolvency Event" means (a) a Person's (i) failure to generally pay its debts
as such debts become due; (ii) admitting in writing its inability to pay its
debts generally; or (iii) making a general assignment for the benefit of
creditors; (b) any proceeding being instituted by or against any Person (i)
seeking to adjudicate it a bankrupt or insolvent; (ii) seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any law relating to bankruptcy, insolvency,
or reorganization or relief of debtors; or (iii) seeking the entry of an order
for relief or the appointment of a receiver, trustee, or other similar official
for it or for any substantial part of its property, and in the case of any such
proceeding instituted against any such Person, either such proceeding shall
remain undismissed for a period of 120 days or any of the actions sought in such
proceeding shall occur; or (c) any Person taking any corporate or other formal
action to authorize any of the actions set forth above in this definition.

 

 



 A-2 

 

 

"Inspection Period' has the meaning set forth in Section 2.07.

 

"Inspections" has the meaning set forth in Section 2.07.

 

"Lease" has the meaning set forth in Section 1.03.

 

"Lease Proof of Insurance" has the meaning set forth in Section 5.01(a)(iv).

 

"Legal Requirements" has the meaning set forth in Section 4.01(e).

 

"Lender" has the meaning set forth in Section 1.04.

 

"Lessee" means a newly formed Delaware limited liability company separate and
distinct from Seller and Guarantor, which entity shall be a special purpose,
bankruptcy-remote entity organized and structured in a manner acceptable to
Purchaser and Lender and confirmed by, among other things, Lessee
representations and warranties and non-consolidation opinions rendered by legal
counsel to Seller and Lessee, and acceptable to Purchaser.

 

"Letter of Intent" means that certain Letter of Intent dated May 3, 2016 between
STORE Capital Corporation, on behalf of Purchaser, and Seller with respect to
the Transaction, and any amendments or supplements thereto.

 

"Lien" means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement or preferential arrangement of any kind or nature
whatsoever (including without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of any financing statement under
the Uniform Commercial Code or comparable law of any jurisdiction).

 

"Loan Agreement" means that certain loan agreement between Lessee, as borrower,
and Lender, memorializing the Mortgage Loan.

 

"Loan Documents" shall have the meaning set forth in Section 1.04.

 

"Losses" means any and all claims, lawsuits, suits, liabilities (including,
without limitation, strict liabilities), actions, proceedings, obligations,
debts, damages, losses, costs, expenses, diminutions in value, fines, penalties,
interest, charges, fees, expenses, judgments, decrees, awards, amounts paid in
settlement and damages of whatever kind or nature (including, without
limitation, attorneys' fees, court costs and costs incurred in the
investigation, defense and settlement of claims).

 

"Memoranda of Lease" has the meaning set forth in Section 5.01(a)(iii).
"Mortgage Loan" shall have the meaning set forth in Section 1.04.

 

"Non-Foreign Seller Certificate" has the meaning set forth in Section
5.01(a)(vii).

 



 A-3 

 

 



"Notices" has the meaning set forth in Section 7.03.

 

"OFAC List" means the list of specially designated nationals and blocked Persons
subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office of Foreign Assets Control and any other similar list
maintained by the U.S. Treasury Department, Office of Foreign Assets Control
pursuant to any Legal Requirements, including, without limitation, trade
embargo, economic sanctions, or other prohibitions imposed by Executive Order of
the President of the United States. The OFAC List currently is accessible
through the internet website www.treas.gov/ofac/tl1sdn. pdf.

 

"Opinion of Counsel" means an opinion by legal counsel to the Seller Entities
regarding due authority and execution and the enforceability of the Transaction
Documents, in form and substance and with such qualifications as are reasonably
acceptable to Purchaser's counsel.

 

"Permitted Encumbrances" means (a) the lien of any real estate taxes, water and
sewer charges, not yet due and payable; (b) those recorded easements,
restrictions, liens and encumbrances set forth as exceptions in the Title
Commitments and in the Title Policies to be issued by Title Company to Purchaser
and approved by Purchaser in its sole discretion in connection with this
Agreement; (c) the Lease and (d) the Property and Improvements Lease.

 

"Person" means any natural person, firm, corporation, partnership, limited
liability company, other entity, state, political subdivision of any state, the
United States of America, any agency or instrumentality of the United States of
America, any other public body or other organization or association.

 

"Professional Fees" has the meaning set forth in Section 1.05.

 

"Property" or "Properties" has the meaning set forth in Section 1.01.

 

"Property and Improvements Lease" has the meaning set forth in Section 1.03.

 

"Property Condition Reports" has the meaning set forth in Section 2.06.

 

"Purchase Price" means the amount specified in Section 1.02.

 

"Real Property' has the meaning set forth in Section 1.01.

 

"Seller Documents" has the meaning set forth in Section 2.02.

 

"Seller Entity" or "Seller Entities" means individually or collectively, as the
context may require, Seller, Lessee, Sublessee and Guarantor and any Affiliate
of Seller, Lessee, Sublessee and Guarantor.

 

"Sublessee" has the meaning set forth in Section 1.03.

 

"Surveys" has the meaning set forth in Section 2.03.

 

"Title Commitments" has the meaning set forth in Section 2.01(a).

 

 



 A-4 

 

 

'Title Company' means Fidelity National Title Insurance Company located at 1 E.
Washington Street, Suite 450, Phoenix, AZ 85004, Attention: Michelle Burton, or
an alternative title insurance company selected by Purchaser.

 

"Title Objection" has the meaning set forth in Section 2.01(d)(i).

 

"Title Policies" has the meaning set forth in Section 2.01(a).

 

"Transaction" has the meaning set forth in Section 1.01.

 

"Transaction Costs" means all out-of-pocket costs and expenses incurred in
connection with the Transaction, including but not limited to (a) the
procurement, or if the same is provided by Seller, the update of, any Property
Condition Report, Environmental Report, Survey, Title Commitments, Title
Policies, all title policies required by Purchaser's lender, and all
endorsements required by Purchaser and its lender, (b) the Valuations, (c) any
mortgagee's title insurance policies required by Purchaser's lender and any
mortgage taxes, (d) all taxes (including stamp taxes and transfer taxes),
escrow, closing, transfer and recording fees. Transaction Costs expressly
exclude Professional Fees.

 

"Transaction Documents" means this Agreement, the Lease, the Memoranda of Lease,
the Guaranty, the Deeds, the Lease Proof of Insurance, the Loan Documents, the
Property and Improvements Lease, the Opinion of Counsel, the Non-Foreign Seller
Certificate, the UCC Financing Statements, any and all documents referenced
herein and therein, and such other documents, payments, instruments and
certificates as are reasonably required by Purchaser and/or the Title Company.

 

"UCC Financing Statements" means such UCC-1 Financing Statements as Purchaser
and Lender shall require with respect to the Transaction.

 

"UST Regulations" means 40 C.F.R. § 298 Subpart H — Financial Responsibility, or
any equivalent state law, with respect to petroleum underground storage tanks
(as such term is defined under 40 C.F.R. § 290.12 or any equivalent state law).

 

"USTs" means any one or combination of tanks and associated product piping
systems used in connection with storage, dispensing and general use of Hazardous
Materials.

 

"Valuation" or "Valuations" has the meaning set forth in Section 2.05. "Zoning
Evidence" has the meaning set forth in Section 2.03.

 

“Zoning Evidence” has the meaning set forth in Section 2.03.

 



 A-5 

 

 



EXHIBIT B

 

PROPERTY ADDRESSES / LEGAL DESCRIPTIONS

 

Street Addresses:

 

2743 Highway 78, Chatsworth, GA 30705

 

325 Smyrna Church Road, Chatsworth, GA 30705

 

242 Treadwell Road, Chatsworth, GA 30705

 

1978 Highway 52 ALT, Chatsworth, GA 30705

 

1642 Duvall Road, Chatsworth, GA 30705

 

1805 S. Hamilton, Dalton, GA 30720

 

2669 Lakeland Road, Dalton, GA 30721

 

716 River Street, Calhoun, GA 30701

 

 

Legal Descriptions: To be provided by Seller or Title Company.

 

 

 



 B-1 

 

 



EXHIBIT C

 

 

 

 

 

NON-FOREIGN SELLER CERTIFICATE

 

 

 

STATE OF _______ )   ) ss: COUNTY OF __________ )

 

 

__________, being first duly sworn deposes and states under penalty of perjury:

 



  1. That he/she is a_________________of Marquis Industries, Inc., a Georgia
corporation, the transferor of the Property described on Schedule I attached
hereto.

 



2.That the transferor's office address is at_______

 

3.That the United States taxpayer identification number for the transferor is

 

4.That the transferor is not a "foreign person" as that term is defined in
Section 1445(f) of the United States Internal Revenue Code of 1986, as amended
(the "Code").

 

5.That the transferor is not a disregarded entity as defined in § 1.1445
2(b)(2)(iii) of the regulations promulgated under the Code.

 

This affidavit is given to__________, a Delaware limited liability company, the
transferee of the Property described in paragraph 1 above, for the purpose of
establishing and documenting the non-foreign affidavit exemption to the
withholding requirement of Section 1445 of the Code. The transferor understands
that this affidavit may be disclosed to the Internal Revenue Service by the
transferee and that any false statement contained herein could be punished by
fine, imprisonment, or both.

 



 





 

MARQUIS INDUSTRIES ,INC., a Georgia Corporation



          By: EXHIBIT - NOT FOR SIGNATURE   Name:   Title:

 

 

 

 



 C-1 

 

 

 

Subscribed and sworn to before me this ____ day of _________, 2____.

 

Notary Public: ________________________

                                                                          (SEAL)

 

My Commission Expires: ________________________

 

 

 

 

 

 

 

 

 

 



 C-2 

 

 

 



Schedule I

to Non-foreign Seller Certificate

 

Street Addresses:

 

2743 Highway 78, Chatsworth, GA 30705

 

325 Smyrna Church Road, Chatsworth, GA 30705

 

242 Treadwell Road, Chatsworth, GA 30705

 

1978 Highway 52 ALT, Chatsworth, GA 30705

 

1642 Duvall Road, Chatsworth, GA 30705

 

1805 S. Hamilton, Dalton, GA 30720

 

2669 Lakeland Road, Dalton, GA 30721

 

716 River Street, Calhoun, GA 30701

 

 

 

Legal Descriptions: To be provided by Seller or Title Company.

 



 

 

 

 

 

 

 



 C-3 

 